06/11/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA


             Nos. DA 20-0252, DA 20-0435 & DA 20-0434

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

NATHAN HOWARD,

     Defendant and Appellant,

JOSEPH BULLINGTON,

     Defendant and Appellant,

JOHNATHAN HETTINGER,

     Defendant and Appellant.

                                ORDER

     Appellants’ motion to consolidate is GRANTED.       It is hereby

ORDERED that the above three causes be consolidated for the purposes

of appeal under Cause No. DA 20-0252.




                                                           Electronically signed by:
                                                                 Mike McGrath
                                                    Chief Justice, Montana Supreme Court
                                                                 June 11 2021